Citation Nr: 0325459	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than in December 
1999, for the assignment of a 50 percent disability rating 
for schizophrenia.

2.  Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office of the Department of Veterans 
Affairs (VA).

The issue of entitlement to a rating in excess of 50 percent 
for schizophrenia will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  VA received the veteran's application for an increased 
evaluation for his schizophrenia in December 1999.

2.  In August 2001 the RO granted entitlement to a 50 percent 
disability rating for the veteran's schizophrenia; the RO 
assigned an effective date in December 1999 for the rating 
increase.

3.  It was not factually ascertainable for the one year 
period prior to December 1999, that an increase in the 
veteran's schizophrenia had occurred.


CONCLUSION OF LAW

Entitlement to an effective date earlier than in December 
1999, for the assignment of a 50 percent disability rating 
for schizophrenia, is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to earlier effective date 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, and the 
veteran has not referenced any existing evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the appellant and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

The veteran contends that the effective date for the rating 
increase (from 30 to 50 percent) granted for his 
schizophrenia in August 2001 should be December 9, 1975.

The veteran was initially awarded service connection for 
schizophrenia in a May 1974 rating action, at which time a 30 
percent disability evaluation was assigned, effective from 
January 1971.  That rating remained in effect until the time 
of this appeal.  In December 1999, the veteran submitted an 
application for an increased evaluation for his 
schizophrenia.  An April 2000 rating decision continued the 
veteran's 30 percent rating, and in July 2001 the veteran was 
afforded a VA psychiatric examination.  Based upon the 
results of that examination, in August 2001 the RO granted 
entitlement to a 50 percent disability rating for the 
veteran's schizophrenia; the RO assigned an effective date in 
December 1999, for the rating increase.  In November 2001 the 
veteran expressed disagreement with the effective date for 
the 50 percent rating assigned by the RO in August 2001 and 
the present appeal on the effective date issue ensued.

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase of compensation, shall be fixed pursuant to the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  
With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

As already noted, in August 2001 the RO determined that the 
report of the July 2001 VA examination supported a finding 
that a 50 percent rating for the veteran's schizophrenia was 
warranted, and the RO assigned an effective date in December 
1999, the date of the receipt of the claim for increase.  In 
reviewing the medical evidence prior to December 1999, the 
Board finds that it was not factually ascertainable for the 
one year period prior to December 1999, that an increase in 
the veteran's schizophrenia had occurred.  In fact, the only 
medical records dated in the time period in question deal 
with orthopedic conditions.  Accordingly, entitlement to an 
effective date prior to December 1999 for an increased rating 
for schizophrenia is not warranted.  

The veteran asserts that the effective date for the rating 
increase (from 30 to 50 percent) granted for his 
schizophrenia in August 2001 should be December 9, 1975.  The 
Board notes that in December 1975, VA received the veteran's 
request for an increased rating for his service-connected 
schizophrenia, which was rated as 30 percent disabling at 
that time.  The RO obtained the veteran's VA treatment 
records and evidently scheduled the veteran for a January 
1977, VA psychiatric examination.  A notation on a VA Form 
21-2507 (Request for Physical Examination) reveals that the 
veteran failed to report for the scheduled examination.  The 
Board is unable to find that any notice or any rating action 
was sent to the veteran subsequent to his purported failure 
to report for the January 1977 VA examination, and no rating 
actions related to schizophrenia were issued for the time 
period between May 1974 to April 2000.

In view of the foregoing, it is apparently argued that the 
veteran's December 1975 claim remained pending and that the 
effective date for increase should be from that pending 
claim.  This argument, however, fails to account for the 
April 2000 rating decision, which continued the veteran's 30 
percent rating for his schizophrenia.  The veteran expressed 
disagreement with the denial of the  increased rating and in 
September 2001 a statement of the case was issued.  In a 
statement received in September 2001, the veteran indicated 
that he accepted the 50 percent rating for his schizophrenia 
and expressed a desire to withdraw his appeal of the April 
2000 rating action.  Accordingly, by withdrawing the appeal 
in September 2001, the April 2000 rating decision became 
final and any pending December 1975 claim closed.  


ORDER

Entitlement to an effective date earlier than in December 
1999, for the assignment of a 50 percent disability rating 
for schizophrenia, is denied.


REMAND

A review of the claims folder reveals that the increased 
rating claim at issue is not yet ready for appellate review.

The Board observes that during his July 2001 VA psychiatric 
examination it was noted that the veteran was receiving 
outpatient treatment for his psychiatric problems.  The 
treatment records are not associated with the claims file and 
are pertinent to the veteran's claim; an effort to obtain 
them must be made.  The Board also finds that the veteran 
should be afforded a VA psychiatric examination in an effort 
to assess the current severity of his schizophrenia.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be contacted and 
asked to provide the names and addresses 
of all health care providers, VA and 
private, who have treated him for 
schizophrenia since December 1999.  After 
securing any necessary authorizations, in 
particular, those as may be necessary to 
obtain records from "Crown Point" as 
referred to in the July 2001 VA 
examination report, all outstanding 
medical records the veteran identifies 
should be obtained and associated with 
the claims file.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his schizophrenia.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  When the development requested has 
been completed, the issue should again be 
reviewed.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



